                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION



KAYLA W., 1                                                             Case No. 3: 18-cv-00026-AA
                                                                         OPINION AND ORDER
                Plaintiff,

        V.


COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


AIKEN, District Judge:

        Kayla W. ("Plaintiff') brings this action pm·suant to the Social Security Act

("Act"), 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the

Commissioner of Social Security (''Commissioner").                      The Commissioner denied

Plaintiffs application for Supplemental Security Income ("SSI") on December 12,

2016. Fo1· the reasons that follow, the Court AFFIRMS the Commissioner's Decision.




        1In the interest of privacy, this opinion uses only the first name and the initial of the last name
of the non-governmental party or parties in this case. Where applicable, this opinion uses th e same
designation for a non-governmental party's immediate family member.

Page 1 - OPINION AND ORDER
                                   BACKGROUND

      Plaintiff applied for SSI on July 24, 2014. Following denials at the initial and

reconsideration levels, an admjnjstrative law judge ("ALJ") held a hearing and issued

an unfavorable decision on December 12, 2016.           While the ALJ's decision was

pending, Plaintiff had a subsequent medical operation and submitted evidence of that

operation to the Appeals Council with her request fo1· review. After the Appeals

Council denied her request for review, Plaintiff filed a timely complaint in this Court

seeking review of t he ALJ's decision.

                              STANDARD OF REVIEW

      42 U.S.C. § 405(g) provides for judicial review of the Social Security

Administration's disability determinations: "The court shall have power to enter ...

a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing." In reviewin g

the ALJ's findings, district courts act in an appellate capacity not as the trier of fact.

Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). The district court must affirm the

ALJ's decision unless it contains legal error or lacks substantial evidentiary support.

Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout v. Comm'r of Soc.

Sec., 454 F.3d 1050, 1052 (9th Cir. 2006)). Harmless legal error s are not grounds for

reversal. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). "Substantial evidence

is more than a m ere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion."   Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519, 522 (9th Cir.


Page 2 - OPINION AND ORDER
2014) (citation and interna l quotation marks omitted). The complete r ecord must be

evaluated and the evidence that supports and detracts from the ALJ's conclusion

must be w eighed. Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001). If t h e

evidence is subject to more than one interpretation but the Commissioner's decision

is rational, the Commissioner must be affirmed, because "the court may not

substitute its judgment for t hat of the Commissioner." Edlund v. Massanari, 253

F.3d 1152, 1156 (9th Cir. 2001).

                          COMMISSIONER'S DECISION

      The initial burden of proof rests upon a claimant to establish disability.

Howard v. Hechler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, a

claimant must demonstrate an "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected ... to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A).

      To determine whether a claimant is disabled, a n ALJ is required to employ a

five-step sequential analysis, determining: "(1) whether the claimant is 'doing

substantial gainful activity'; (2) whether the claimant has a 'severe medically

determinable physical or mental impairment' or combination of impairments that h as

lasted for more than 12 months; (3) whether the impaii.-ment 'meets or equals' one of

the listings in the regulations; (4) whethe1·, given the claimant's 'residual functional

capacity,' the claimant can still do his or her 'past relevant work' and (5) whether the




Page 3 - OPINION AND ORDER
claimant 'can make an adjustment to other work."' Molina v. Astrue, 674 F .3d 1104,

1110 (9th Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).

      At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since her application date. At step two, the ALJ found that Plaintiff had the

following severe limitations: "depression, anxiety/PTSD/panic disorder (20 CFR

416.920(c))." Tr. 17. At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled the

requirements of a listed impairment.

      The ALJ then assessed Plaintiffs residual functional capacity (''RFC"). 20

C.F.R. § 404.1520(e); § 416.920(e). The ALJ found that Plaintiff

      has the [RFCJ to perform a full range of work at all exertional levels but
      with the following nonexertional limitations: she is limited to simple,
      repetitive, routine tasks requiring no more than occasional, indirect
      contact with coworkers, and no contact with the general public.

Tr. 19. At step four, the ALJ found that Plaintiff was unable to perform any past

relevant work. At step five, the ALJ found that there were other jobs existing in

significant numbers in the national economy that Plaintiff could perform, including

industrial cleaner, lab equipment cleaner, and laundry worker. Accordingly, the ALJ

found that Plaintiff was not disabled under the Act.

                                   DISCUSSION

      There are two issues before me: (i) whether the ALJ improperly evaluated

Plaintiffs left-foot impairment and whether the additional evidence submitted after

the ALJ's decision undermines the ALJ's assessment, and (ii) whether the ALJ




Page 4 - OPINION AND ORDER
improperly discounted the opm10n of Claudia Dogan-Coles, Plaintiffs treating

physician's assistant. Each issue is addressed in turn.

   I.       Left Foot Impairment & New Evidence

        Plaintiff argues that the ALJ erred in not finding that Plaintiff had a severe

left foot impairment at step two of the five-step sequential evaluation process. I

disagree.

        Where an ALJ finds in a claimant's favor at step two, the omission of other

impairments at that step is harmless, so long as the ALJ considers resulting

limitations throughout the remainder of the analysis. Lewis u. Astrue, 498 F.3d 909,

911 (9th Cir. 2007). Where "step two was decided in [the claimant's] favor ... [she]

could not possibly have been prejudiced." Buck v. Berryhill, 869 F.3d 1040, 1049 (9th

Cir. 2017).

        Here, the ALJ found that Plaintiff has severe limitations at step two. Step two

analysis is not to determine whether Plaintiff is in fact disabled. It is simply a

threshold determination as to whether Plaintiffs claims of disability are weak. The

ALJ found in Plaintiffs favor at step two, which warranted continuing in the

Commissioner's five-step analysis to determine whether Plaintiff was disabled under

the Act. And, even if the ALJ h ad been required to account for Plaintiffs left foot

impairment at step 2, his failure to do so would be harmless because the ALJ

continued to assess Plaintiffs left foot complaints in his opinion. Thus, the ALJ did

not err.




Page 5 - OPINION AND ORDER
      Nevertheless, Plaintiff argues that the ALJ erred in his assessment of

Plaintiffs left toe. In February 2015, Plaintiff reported to Dr. Jones that she was

having issue with her left toe and Dr. Jones encouraged her to wear supportive shoes.

Two months later, Dr. Jones indicated that Plaintiffs toe had improved, and he

continued to recommend supportive shoes. The record contained no further treatment

notes from Dr. Jones. Plaintiff points to Ms. Dogan-Coles's assessment of her foot

issue but the ALJ noted that Ms. Dogan-Coles had no positive left foot findings on

examination. The ALJ then cited the fact that Plaintiff took walks to relieve anxiety,

up to 10 miles per day and, as explained morn fully in the next section, discounted

the opinion of Ms. Dogan-Coles, which was the only opinion in the record indicating

Plaintiff had any physical functional limitations.

      Plaintiff further argues that the Appeals Council erred in not considering

additional evidence of her left foot impairment after the ALJ's decision.

      The Ninth Circuit has stated that federal courts "do not have jurisdiction to

review a decision of the Appeals Council denying a request for review of an ALJ's

decision, because the Appeals Council decision is a non-final agency action." Brewes

v. Comm'r of Soc. Sec., 682 F.3d 1157, 1161 (9th Cir. 2012) (citing Taylor u. Comm'r

of Soc. Sec., 659 F.3d 1228, 1231 (9th Cir. 2011)). Instead, when the Appeals Council

considers new evidence in deciding whether to review an ALJ's decision, the evidence

becomes part of the administrative record and the Court must conside1· the new

evidence, along with the r ecord as a whole, when reviewing the ALJ's decision for

substantial evidence. Id. at 1162- 63; see also Lingenfelter v. Astrue, 504 F.3d 1028,



Page 6 - OPINION AND ORDER
1030 n.2 (9th Cir. 2007) (noting that when the Appeals Council considers new

evidence in denying a claimant's request for review, the reviewing court considers

both the    ALJ's   decision and the      additional evidence     submitted to the

Council); Harman v. Apfel, 211 F.3d 1172, 1180 (9th Cir. 2000) ("We prnperly may

consider the additional materials because the Appeals Council addressed them in the

context of denying Appellant's request for review.").

      Here, after the ALJ's unfavorable decision, Plaintiff submitted new records to

the Appeals Council which included further treatment notes for a December 2016

visit with Dr. Jones. Dr. Jones completed a surgical operation to address arthritis

and to remove a bunion on Plaintiffs left foot. Consistent with Brewes, this new

evidence is now part of the administrative record and the Court is to consider whether

the ALJ's decision is still supported by substantial evidence in light of the recmd as

a whole. 682 F.3d at 1162-63. D1·. Jones's notes indicate that recovery would consist

of two weeks of stitches, two to four months for 80 percent healing, and "the rest of

the healing over a year," with possible complications. He also indicated that Plaintiff

would need to wear a surgical shoe and limit her movement for the weeks following

the procedure.

      I find that substantial evidence supports t he ALJ's decision, even considering

the additional evidence. By all indications, Plaintiffs treatment went well. Dr.

Jones's treatment notes indicate that Plaintiff is likely to recover from her foot

surgery within a one-year period and the evidence is insufficient to prove a severe

impairment. Plaintiff also argues that the ALJ erred because the ALJ's suggested


Page 7 - OPINION AND ORDER
medium-level exertion jobs require standing and walking for most of the day. But

Plaintiff reported walking many miles and then told Dr. Jones in December 2016 that

she was on her feet as much as 90% of the day. And, any residual issues after

Plaintiffs foot operation are expected to resolve. The Social Security Act defines

disability-as the "inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months." 42 U.S.C. § 1382c(a)(3)(A). While Plaintiffrequil'es some

recovery time, social security was not intended to provide benefits to individuals

suffering from intermittent and treatable issues. Thus, I find that even considering

the new medical records, the ALJ's decision is supported by substantial evidence.

   II.      PA Dogan-Coles's Opinion

         Plaintiff argues that the ALJ improperly rejected the opm10n of Claudia

Dogan-Coles, her treating physician's assistant. I disagree.

         Acceptable medical sources include licensed physicians, licensed psychologists,

licensed optometrists, and licensed podiatrists. 20 C.F.R. § 404.1513(a). Nurse

practitioners, physicians' assistants, naturopaths, chiropractors, audiologists, and

therapists are considered other medical sources. 20 C.F.R. § 404.1513(d)(l). Non-

acceptable medical sources are "not entitled to the same deference" as acceptable

medical sources. Molina, 674 F.3d at 1111. An ALJ may not reject the competent

testimony of other medical sources without comment. Stout v. Comm 'r of Soc.

Sec., 454 F.3d 1050, 1053 (9th Cir. 2006). To reject the competent testimony of other



Page 8 - OPINION AND ORDER
medical sources, the ALJ need only give "reasons germane to each witness for doing

so." Molina, 674 F.3d at 1111 (quoting Turner v. Comm'r of Soc. Sec., 613 F.3d 1217,

1224 (9th Cir. 2010)).

      Here, the ALJ discounted Ms. Dogan-Coles's testimony. Since Ms. Dogan-

Coles is a not an acceptable medical source, the ALJ only needs to provide germane

reasons for discounting her opinion. First, the ALJ found that Ms. Dogan-Coles's

described limitations on movement were inconsistent with the extensive walking

Plaintiff described throughout the record. See Britton v. Colvin, 787 F.3d 1011, 1013

(9th Cfr. 2015) (explaining that an ALJ may discredit an other-source opinion by

relying on a plaintiffs inconsistent activities). Next, the ALJ found that Ms. Dogan-

Coles provided no explanation for the described limitations and did not examine

Plaintiffs foot at her office visit-in fact, she indicated Plaintiff had a normal gait

and station. Alack of explanation is a germane reason. Molina, 674 F.3d at 1111 (an

ALJ "may permissibly reject check-off reports that do not contain any explanation of

the bases of their conclusions.").

      The ALJ further found that Plaintiffs foot complaints were intermittent and

successfully treated as they arose. The ALJ contrasted Ms. Dogan-Coles's opinion

with the treatment record, including with charts from Dr. Jones, which indicated a

long gap in complaints between April 2015 and August 2016. While the records

submitted to the Appeals Council show that Plaintiff sought further treatment from

Dr. Jones, this fact does not undermine the ALJ's overall decision since Dr. Jones

simply treated her recent acute complaints, which did not prevent her from being on



Page 9 - OPINION AND ORDER
her feet up to 90% of the day. "Even when the evidence is susceptible to more than

one rational interprntation, [the Court] must uphold the ALJ's findings if they are

supported by inferences reasonably drawn from the record." Molina, 67 4 F .3d a t

1111. The ALJ provided multiple geTmane reasons for discounting Ms. Dogan-Coles's

opinion and I find those reasons to be legally sufficient. Thus, the ALJ did not err.

                                   CONCLUSION

      The Commissioner's decision is AFFIRMED, and this case is DISMISSED.

      IT IS SO ORDERED.

      Dated this.{;_ day of May, 2019.

                               a a .-
                                   ·ta   ~ ~t L./
                                    Ann Aiken
                            United States District Judge




Page 10 - OPINION AND ORDER
